DETAILED ACTION
This action is in response to the amendment filed 3 August 2022. 
	Claims 1 – 20 are pending and have been examined.
	This action has been made FINAL. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 U.S.C. 112(b)
Applicant’s arguments, see pages 11 – 12 , filed 3 August 2022, with respect to 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections of claims 2 and 12 has been withdrawn. 

35 U.S.C. 101
Applicant's arguments filed 3 August 2022 have been fully considered but they are not persuasive. 
	Applicant argues “The Examiner states that the rejected claims are directed to managing personal behavior or relationships or interactions between people by performance of the limitations in the human mind. It is respectfully submitted that the claims do not recite managing personal behavior or relationships or interactions between people by performance of the limitations in the human mind”.  Applicant then uses dependent claims 16 and 19 as evidence of this statement.  Examiner respectfully disagrees. 
	Turning to exemplary dependent claim 16, it recites the following:
	The method to facilitate organized scheduling of tasks as claimed in claim 11, further comprising: 
	receiving location data of the at least one first user device associated with the at least one first user – this is merely insignificant extra solution activity (e.g. data gathering) (see MPEP 2106.05(g));
	analyzing the location data based on the receiving – this is merely a mental step (e.g. analyzing data) without significantly more (noting that this claim, and the parent claim, contain no hardware or computer components) (see MPEP 2106.04(a)(2) III. B. and see Electric Power Group v Alstom S.A.  No. 2015-1778 (Fed. Cir. 1 August 2016), holding that “In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.” (citations omitted));
	determining, based on analyzing the location data, a billboard identifier associated with at least one billboard – this is also merely a mental step (e.g. analyzing data) without significantly more (noting that this claim, and the parent claim, contain no hardware or computer components);
	retrieving billboard ad data based on determining the billboard identifier, the billboard ad data comprising at least one advertisement associated with at least one business – this is merely data collection / receiving data (e.g. data gathering and / or well-understood, routine, conventional activity) (see MPEP 2106.05(g) and see MPEP 2106.05(d) II. i.) regarding advertisements (i.e. certain methods of organizing human activity) (see MPEP 2106.04(a)(2) II);
	 transmitting the billboard ad data to the at least one first user device – however this is merely insignificant extra-solution activity to the judicial exception (see e.g. MPEP 2106.05(a) I.  Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: iv; see also MPEP 2106.05(g));
	 providing one or more options associated with the billboard ad data – however this is merely insignificant extra-solution activity to the judicial exception (see e.g. MPEP 2106.05(a) I.  Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality); 
	receiving a selection of the one or more options from the at least one first user device – this is merely data collection / receiving data (e.g. data gathering and / or well-understood, routine, conventional activity) (see MPEP 2106.05(g) and see MPEP 2106.05(d) II. i.) regarding advertisements (i.e. certain methods of organizing human activity) (see MPEP 2106.04(a)(2) II);
	performing, in response to the selection of the one or more options, an operation associated with a selected option – however this is merely a mental process, e.g. an action taking by a user (see MPEP 2106.04(a)(2) III. B);
	transmitting operation data generated by the operation to the at least one first user device – however this is merely insignificant extra-solution activity to the judicial exception (see e.g. MPEP 2106.05(a) I.  Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: iv; see also MPEP 2106.05(g)).

	(The analysis of claim 19 would be similar, and come to the same conclusion). 

	As shown above, in contrary to Applicant’s assertions on pages 12 and 13, these claim limitations recite managing personal behavior / organizing human activity by performance of the limitations in the mind with the addition of insignificant extra solution activity.  Further, these dependent claims do not make up for the shortcomings of the independent claims in respect to 35 USC 101.
	It is again noted that none of the claims 11 – 20 recite any machine or hardware performing the steps; the only hardware recited are devices that receive data sent by a user, and the user / performer of the method steps is performing the steps without any hardware or computer components.   As such, the claims are directed to mental processes and organizing human activity. 

	Applicant then argues “In the present patent application, the claimed system and method integrate a set of components and steps into an overall claimed system and process, which, when viewed as a whole, has the clear, practical application of organizing and scheduling tasks. The claimed process steps ensure that claimed system and method do not claim the judicial exception itself and is not a drafting effort designed to obtain a patent on the exception itself”.   Examiner respectfully disagrees.
	In respect to claims 11 – 20, there are no components to be integrated; the claim merely recites a series of steps performed without any computer elements or components.  
	In respect to claims 1 – 10, the components are merely generic hardware components (e.g. a communication device; a processing device; a storage device), performing normal computer functions of sending and receiving data, and analyzing data by comparing data.  There is no practical application of these elements when viewed as a whole beyond the generally linking the use of a judicial exception to a particular technological environment (see e.g. MPEP 2106.05(h)).
	Further, organizing and scheduling tasks is not considered to be a ‘practical application’; it is best a business application being solved on a computer, in which the computer itself provides for any improvements in speed or efficiency.  The claimed inventions do NOT provide for any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.04(d)).

	Applicant further argues “The present application discloses an improvement in a particular technological field which satisfies the "significantly more" standard of Alice Corp. The "significantly more" standard under Alice is satisfied if the claimed invention provides a clearly laid out technical solution to a clearly laid out technical problem. An example is the "ordered combination of claim limitations that transform the abstract idea of filtering content into a particular, practical application of that abstract idea" in Bascom Glob. Internet Services., Inc. v. AT&T Mobility, LLC, 827 F.3d 1341, 1352 (Fed. Cir. 2016). In Bascom, the Federal Circuit held that claims directed to a method of filtering Internet content were abstract but found them inventive under the second prong of the Alice framework because of their practical application, particularly in providing a practical technical solution to a technical problem. In the presently claimed subject matter, there is a practical application of an ordered combination of claim limitations, these claim limitations clearing defining a system and a method of organizing and scheduling tasks in a new inventive way which provides a practical technical solution to the problem of scheduling and organizing tasks among a group of users.”.  Examiner respectfully disagrees.
	The claimed invention is at best solving a business problem or a personal problem of scheduling tasks.  This is not a technological improvement equivalent to Bascom (in which an inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional), as there is no non-conventional arrangement of components recited in Applicant’s claims or specification. 
	The 35 USC 101 rejection is maintained. 

35 USC §103
Applicant's arguments filed 3 August 2022 have been fully considered but they are not persuasive. 
	Applicant argues “First, the present application claims in claims 1, the limitation "A system to facilitate organized scheduling of tasks, comprising: a communication device; a processing device; a storage device;" Further, the present application claims, in claims 1, the limitation "analyzing the at least one schedule request to identify a schedule type," Further, the present application claims, in claims 11, the limitation "analyzing the at least one schedule request to identify a schedule type" The above identified limitations of the present application is not disclosed by Zhao. Particularly, Zhao discloses, a network based system with a database server which "may provide access to and maintain database ... may retrieve from database 806 event information, service information, user interface, and other information responding to requests from the user devices .... may include any suitable database management software." Apparently, Zhao does not disclose "A system to facilitate organized scheduling of tasks, comprising: a communication device; a processing device; a storage device;" and the system disclosed by Zhao is not capable of "analyzing the at least one schedule request to identify a schedule type," Hence, Zhao is silent on the above identified limitation of the present application.”  Examiner disagrees.

	Applicant ignores Fig 8A in Applicant’s response, which was used, along with FIG. 8B,  to disclose the above claimed communication device,  processing device,  and  storage device, and further Zhao discloses, in respect to figure 8A, at paragraph [0095] that “Controller 900 may include a processor and/or memory. Storage interface 902 may provide access to and/or may include one or more software applications stored in local storage which may be configured for displaying graphics to provide information to a user”.
	Further, Zhao was not used to disclose analyzing the at least one schedule request to identify a schedule type, analogous art Meushar was.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	
	Applicant then argues that “Particularly, Meushar discloses a dedicated application which is executed on the user's device and not on "A system to facilitate organized scheduling of tasks, comprising: a communication device; a processing device; ... the processing device being configured for: analyzing the at least one schedule request to identify a schedule type ... Particularly, Meushar discloses a meeting coordination server which may or may not comprise a processing device, either way it clearly states it does not perform "analyzing the at least one schedule request to identify a schedule type"”. Examiner respectfully disagrees

	Meushar at paragraph [0051] recites “According to an embodiment of the invention, the dedicated application allows each user to set one or more terms in order to automatically manage the user's schedule, such as working hours, event's type (business/social etc.), daily activity hours, location ( e.g. in order to take into account traveling time, for example, due to different city location and even different time zones between the attendees that are invited to the same event), reminders ( e.g., to take a medicine, live sporting event, formal dress code, etc .), and the like...”, and at paragraph [0056] recites that “The service narrows each  participant's timeslots according to their timeframes and the event's category (business/non-business))”.  Since the application of Meushar determines an event’s type, it reads on the broadly claimed analyzing the at least one schedule request to identify a schedule type. 
	Applicant appears to be arguing that Meushar does not disclose a server, and as such cannot read on the claimed limitation.  Again, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Further,  Applicant has failed to show where Meushar “clearly states it does not perform "analyzing the at least one schedule request to identify a schedule type"”, as asserted by Applicant on page 20.  There is no statement to that fact, and to the contrary, the above cited paragraphs clearly recite the broadly claimed limitation. 
	Further, Examiner has clearly provided a prima facie case of obviousness in the prior action. In response to applicant’s argument that there is prima facie evidence for such a rejection, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

	Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Further, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

	Applicant further argues “Second, the present application claims, in claim 2, the limitation "the processing device being further configured for analyzing the friend request to identify at least one second user from a plurality of second users;" Further, the present application claims, in claim 3, the limitation "the processing device being further configured for providing one or more options associated with the at least one advertisement;" Further, the present application claims, in claim 12, the limitation "analyzing the friend request to identify at least one second user from a plurality of second users;" Further, the present application claims, in claim 13, the limitation "providing one or more options associated with the at least one advertisement;" These claims depend upon claim 1 and 11, and using the same rationale used for claim 1 and 11, Zhao and Meushar do not disclose the above limitations. Hence, Zhao is silent on the above identified limitation of the present application. Hence, Meushar is silent on the above identified limitation of the present application and thus fails to cure Zhao's deficiency.

	Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Further, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

 	Applicant further argues “Third, the present application claims, in claim 6, the limitation "the processing device being further configured for: analyzing the location data based on the receiving;"
Further, the present application claims, in claim 16, the limitation "analyzing the location data based on the receiving;" These claims depend upon claim 1 and 11, and using the same rationale used for claim 1 and 11, Zhao and Meushar do not disclose the above limitations. Hence, Zhao is silent on the above identified limitation of the present application. Hence, Meushar is silent on the above identified limitation of the present application and thus fails to cure Zhao's deficiency”.

	Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Further, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references..

	Applicant further argues “Further, the present application claims, in claims 9, the limitation "the processing device being further configured for retrieving an advertising form corresponding to the selected business based on the selection, the advertising form being associated with a selected business for acquiring information from the at least one first user; the communication device being further configured for: transmitting the advertising form to the at least one first user device; receiving a completed advertising form from the at least one first user device;" Further, the present application claims, in claims 19, the limitation "retrieving an advertising form corresponding to the selected business based on the selection, the advertising form being associated with a selected business for acquiring information from the at least one first user; transmitting the advertising form to the at least one first user device; receiving a completed advertising form from the at least one first user device. The above identified limitations of the present application is not disclosed by Koolwal ... Apparently, Koolwal does not disclose "the processing device being further configured for retrieving an advertising form corresponding to the selected business based on  the selection, the advertising form being associated with a selected business for acquiring information from the at least one first user; the communication device being further configured for: transmitting the advertising form to the at least one first user device; receiving a completed advertising form from the at least one first user device;"”. Examiner respectfully disagrees. 
	Applicant goes on to recite disclosures found in Applicant’s specification (see page 24, noting that the citations are included in the citations below), which appear to attempt  to define the processing device by the data it retrieves and processes, the ‘advertising information form’ by it’s intended use (i.e. information from the at least one first user), and the communication device by the data it transmits. 
	Applicant has not shown any argument or rationale, however, to support the argument that “Particularly, Koolwal does not disclose an advertising form that is transmitted to and received back from a user”. 
	First, it is noted that the any processor can process data, and that any ‘communication device’ can transmit and receive data. 
	Further, it is noted that “advertising form” is not defined in Applicant’s specification, including in the paragraphs cited by Applicant.  For example:
	page 9, line 24 – page 10, line 9 of Applicant’s specification states “In one embodiment, the communication device 202 may be further configured for: receiving a location from the at least one first user device; transmitting map data to the at least one first user device associated with at least one first user based on the location; receiving a selection of the at least one business from the at least one first user device. The processing device 204 may be further configured for retrieving an advertising form corresponding to the selected business based on the selection. The advertising form may be associated with a selected business for acquiring information from the at least one first User. The communication device 202 may be further configured for transmitting the   advertising form to the at least one first user device and receiving a completed advertising form from the at least one first user device. The processing device 204 may be further configured for processing at least one data information entry from the completed advertising form for generating a QR code. The communication device 202 may be further configured for transmitting the QR code to the at least one first user device and receiving a QR response associated with the QR code from the at least one user device. The processing device 204 may be further configured for generating a QR alert based on the QR response. The communication device 202 may be further configured for transmitting the QR alert to the at least one first user device’; 
	page 33, lines 27 – 30 recites “In one embodiment, the method may comprise a step 1208 of retrieving an advertising form corresponding to the selected business based on the selection. In one embodiment, the advertising form may be associated with the selected business for 30 acquiring information from the at least one first user”; and 
	page 35, lines 1 – 7 recites “In one embodiment, the method may comprise a step 1210 of transmitting the advertising form to the at least one first user device. In one embodiment, the method may comprise a step 1212 of receiving a completed advertising form from the at least one first user device. In one embodiment, the method may comprise a step 1214 of processing at least one data information entry from the completed advertising form for generating a QR code. In one embodiment, the QR code may be printed or shared digitally”.
	
	As shown above, there is no description or definition of an ‘advertising form’, other than it can be retrieved and it is associated with a business, and that it can be transmitted to a device and received from a device.  The form can then be somehow be used to generate a QR code by a processing device. 
	Turning to the claim limitations themselves, the claims recite “retrieving an advertising form corresponding to the selected business based on the selection, the advertising form being associated with a selected business for acquiring information from the at least one first user”.  The claim merely requires that the ‘advertising form’ be “associated with a selected business” with the intended use of “acquiring information from the at least one first user”. 
	As such, an ‘advertising form’, based on broadest reasonable interpretation in light of Applicant’s disclosure (noting again the lack of definition or descriptions therein) is interpreted as any interaction with  customer or user to determine information about a user or customer for the purposes of advertising, and a ‘completed advertising form’, based on broadest reasonable interpretation in light of Applicant’s disclosure (noting again the lack of definition or descriptions therein) is interpreted as any advertising based information acquired from or about a user or customer.  
	Further, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (if the limitations are found in the specification, as is not the case here). ( See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)).
 	Based on the requirements of the claim elements themselves, and the broadest interpretation of the claim elements, the disclosure of Koolwal, at at least paragraph [0091], which states “the user may take additional actions, such as purchasing a product or service associated with the advertisement, receiving information associated with the advertisement, or subscribing to a newsletter associated with the advertisement. An advertisement with audio or video may be played by selecting a component of the advertisement (like a "play button"). Alternatively, by selecting the advertisement, social-networking system 160 may execute or modify a particular action of the user” reads on the claimed “advertising form” received back from a user, as the user taking actions on the advertisement, and the system performing actions based on the user interaction, and further reads on the processing device being further configured for retrieving an advertising form corresponding to the selected business based on the selection, the advertising form being associated with a selected business for acquiring information from the at least one first user; the communication device being further configured for: transmitting the advertising form to the at least one first user device; receiving a completed advertising form from the at least one first user device, as recited in the claims. 

	Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Further, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

	Applicant further argues “Further, the present application claims, in claims 9, the limitation "the processing device being further configured for processing at least one data information entry from the completed advertising form for generating a quick response (OR) code;" Further, the present application claims, in claims 19, the limitation "processing at least one data information entry from the completed advertising form for generating a quick response (OR) code;" The above identified limitations of the present application is not disclosed by Hammond.... Particularly, Hammond does not disclose processing any data information entries from a completed form retrieved from the user when generating a OR code. Apparently, Hammond does not disclose "the processing device being further configured for processing at least one data information entry from the completed advertising form for generating a quick response (OR) code;" Hence, Hammond is silent on the above identified limitation of the present application.” Examiner respectfully disagrees. 

	Hammond was used to disclose the conversion of advertising information into a QR code, transmitting the code and transmitting the code, which the cited portions of Hammond do, in fact, disclose.  The other features Applicant is apparently arguing are taught by the other prior art of record.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Further, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Further, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

	Applicant further argues “Apparently, Jiao does not disclose "transmitting the gift purchase request to at least one business device associated with the at least one business; and receiving an approval corresponding to the gift purchase request from the at least one business device the processing device being further configured for generating a gift OR code based on the approval." Hence, Jiao is silent on the above identified limitation of the present application”. Examiner respectfully disagrees. 
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., page 10, lines 10 – 18 and FIG. 13 of the instant application) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	
	Further, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Further, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant merely shows disclosures from Applicant’s specification, and then some disclosures from prior art of record, and makes the statement that Jiao doe not teach the claimed invention, without even discussing how the CLAIMS are read on by the disclosure of the art. 

	The 35 USC 103 rejection of the claims is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary independent claim 11 recites the limitations of analyzing the at least one schedule request to identify a schedule type, the schedule type comprising a plurality of categories associated with at least one task to be performed by the at least one first user; retrieving at least one task preset associated with the plurality of categories of the schedule type; and generating at least one schedule reminder based on the at least one task preset selection. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people (e.g. scheduling) by performance of the limitations in the human mind [Examiner noting that the steps are not performed by or with any computer components]1.  For example, the claim encompasses a user analyzing a schedule and determining a task preset based on the determined schedule type. 

Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim recites the additional limitations of receiving at least one schedule request from at least one first user device associated with at least one first user; transmitting the at least one task preset to the at least one first user device receiving at least one task preset selection associated with the at least one task preset from the at least one first user device; and transmitting, based on the at least one schedule reminder, an alert to the at least one first user device.  However, the receiving and transmitting steps are recited at a high level of generality, with the receiving steps amounting to mere either data gathering, which is a form of insignificant extra-solution activity and / or well-understood, routine and conventional activity2, and the transmitting step amounting to well-understood, routine and conventional activity3.  The claimed user device is merely the source and the recipient of the data gathering and transmitting steps, and performs none of the claimed limitations. 

	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception. In respect to exemplary dependent claims 12 – 20:
Claims 12 and 13 recite additional mental steps for managing human behavior and insignificant extra-solution activity and well-understood, routine and conventional activity, as described in the rejection of claim 11;
Claims 14 and 15 merely further describe the transmitted data;
Claim 16 recites additional mental steps for managing human behavior and insignificant extra-solution activity and well-understood, routine and conventional activity, as described in the rejection of claim 11;
Claims 17 and 18 merely further describe the transmitted data;
Claims 19 and 20 recite additional mental steps for managing human behavior and insignificant extra-solution activity and well-understood, routine and conventional activity, as described in the rejection of claim 11.

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. a communication device; a processing device; a storage device; transmitting and receiving data] amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry4  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 
Applicant’s specification, at, e.g., page 7, lines 4 – 15 and 21 – 24, FIG. 1, and FIG. 2, provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation5.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            
            

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. 2012/0102408, hereinafter Zhao), in view of Meushar et al. (U.S. 2016/0275458, hereinafter Meushar)

In respect to claim 1, Zhao discloses a system to facilitate organized scheduling of tasks, comprising:
	a communication device; a processing device; 	a storage device; (see at least FIG. 8A and FIG. 8B)
	the communication device being configured for receiving at least one schedule request from at least one first user device associated with at least one first user (see at least [0057] According to exemplary embodiments of the present disclosure, a user may access a calendar and scheduling provider or other suitable application for purposes of editing, storing, and displaying event information. For example, a calendar and scheduling provider may be accessed locally on a client device 104 and/or over a network such as a LAN or the Internet via communications with, for example, a server device 800. Exemplary calendar and scheduling providers may include Google Calendar, Yahoo Calendar, Outlook Calendar, etc. Such calendar and scheduling providers are configured to receive and store event information from one or more users of the system (step 2005).);
	the processing device being configured for: identify a schedule type, the schedule type comprising a plurality of categories associated with at least one task to be performed by the at least one first user (see at least [0060] According to some embodiments of the present disclosure, event information interface 300 may include an event title selector 305 to receive an event title, invitee selector 306 to enable addition of one or more event invitees, an event category selector 307 to receive an event category, an event date selector 309 to receive an event date, an event start time  selector 309 to receive an event start time, and an event end time selector 313 to receive an event end time. Further, event inforniation interface 300 may include an event location selector 315 to receive location information, and an entry actuator 317 for indicating a desire to continue with creation/ editing of an event 102, among others...; see further  [0063] According to embodiments of the present disclosure, a user selects one or more categories associated with the event for which data has been entered using, for example, event category selector 307. For example, in addition to providing a time, a date, and a title, event category selector 307 may be provided as a dropdown selector having a pre-filled list of available event categories from which to select one or more event categories for the event 102; see further  [0066] Once a user has entered event information related to event 102, including an event category, the entered information may be received by, for example client device 104 and/or server 300. For example, client device 104 may transmit event information to server 300 via a network, such as, for example, the Internet. Upon receipt of such information, server 300 and/or client device 104 may undertake to generate a subset of system recommended services 405 to enable the user to select one or more services [i.e. tasks] for providing in conjunction with event information within user interface 100 (step 2010). According to some embodiments of the present disclosure, a computerized database 806 comprising information (e.g., URL, title, etc.) regarding one or more available services may be queried and the results analyzed for generating the subset of system recommended services 405. In such embodiments, the queries used may be dynamically created based on the event information including the event category, among other things).
	While Zhao discloses identifying the schedule type (see Id.), it may not explicitly disclose analyzing the at least one schedule request to identify a schedule type. 
	Analogous art Meushar discloses analyzing the at least one schedule request to identify a schedule type (see at least [0051] According to an embodiment of the invention, the dedicated application allows each user to set one or more terms in order to automatically manage the user's schedule, such as working hours, event's type (business/social etc.), daily activity hours, location ( e.g. in order to take into account traveling time, for example, due to different city location and even different time zones between the attendees that are invited to the same event), reminders ( e.g., to take a medicine, live sporting event, formal dress code, etc .), and the like...; see further [0056] The service narrows each  participant's timeslots according to their timeframes and the event's category (business/non-business)).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very substitution itself- that is the automatic determination of an events type of Meushar with the identification of the type by a user in Zhao. 
Thus, the simple substitution of one known element for another producing a predictable result of automating a manual process renders the claim obvious6. 
	
	Zhao, as combined with Meushar, further discloses retrieving at least one task preset associated with the plurality of categories of the schedule type (see at least [0066] ... Upon receipt of such information, server 300 and/or client device 104 may undertake to generate a subset of system recommended services [i.e. task preset] 405 to enable the user to select one or more services for providing in conjunction with event information within user interface 100 (step 2010). According to some embodiments of the present disclosure, a computerized database 806 comprising information (e.g., URL, title, etc.) regarding one or more available services may be queried and the results analyzed for generating the subset of system recommended services 405. In such embodiments, the queries used may be dynamically created based on the event information including the event category, among other things);
	the communication device being further configured for:  transmitting the at least one task preset to the at least one first user device (see at least [0067] The generating may be performed by server 800 located remotely from the user and/or on client device 104 operated by the user. According to some embodiments, where  the generating is performed on client device 104, a listing of available services [i.e. task preset] may be stored on client device 104, transmitted to client device 104, and/or any combination thereof. For example, it may be desirable to determine whether a database 806 of available services present on client device 104 is upto date and includes all available services. Following a determination that database 806 is not current, a new listing of available services may be provided to the client device 104 for updating the database stored thereon, for example from server 800.  [0068] According to embodiments where the generating occurs remotely from the user, one or more servers 800 may provide relational database capabilities, as described below, to enable querying of a services database according to the even information provided by the user); and
		receiving at least one task preset selection associated with the at least one task preset from the at least one first user device (see at least [0069] FIG. 3B is an illustration of an exemplary service selection interface 350 enabling user selection of one or more services from a subset of available services for incorporation within a user interface and association with an event. Service selection interface 350 may provide a listing of services 250, by, for example, title or other suitable identifier (e.g., a graphical identifier)).
	the processing device being further configured for generating at least one schedule reminder based on the at least one task preset selection (see at least [0060] ... For example, a user may be enabled to configure reminders to be received and associated with event 102. Such reminders may include links and/or other references to services which have been associated with event 102) ; and
	the communication device being further configured for transmitting, based on the at least one schedule reminder, an alert to the at least one first user device (see at least [0060] and page 8, claim 19: The method of claim 1, wherein one or more reminders associated with the event are sent to the user, the reminders including a reference to the one or more selected services ).

Claim 11 recites a method performing the same steps as claim 1, as is rejected using the same rationale. 

Claims 2 – 5 and 12 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. 2012/0102408, hereinafter Zhao), in view of Meushar et al. (U.S. 2016/0275458, hereinafter Meushar), in further view of Koolwal et al. (U.S. 2016/0173436, hereinafter Koolwal). 

In respect to claim 2, the combination of Zhao and Meushar disclose the system to facilitate organized scheduling of tasks as claimed in claim 1 (see Id.), and while Meushar discloses multiple users, and private groups that the user creates like family, friends colleagues (see at least [0102]), Zhao and Meushar may not explicitly disclose, however analogous art Koolwal discloses further comprising: the communication device being further configured for receiving a friend request from the at least one first user device; the processing device being further configured for analyzing the friend request to identify at least one second user from a plurality of second users; the communication device being further configured for: transmitting the friend request to at least one second user device associated with the identified at least one second user; 	receiving a confirmation corresponding to the friend request from the at least one second user device (see at least [0086] In particular embodiments, a pair of nodes in social graph 200 may be connected to each other by one or more edges 206. An edge 206 connecting a pair of nodes may represent a relationship between the pair of nodes. In particular embodiments, an edge 206 may include or represent one or more data objects or attributes corresponding to the relationship between a pair of nodes. As an example and not by way of limitation, a first user may indicate that a second user is a "friend" of the first user [i.e. for receiving a friend request from the at least one first user device]. In response to this indication, social-networking system 1460 may send a "friend request" to the second user [i.e. analyzing the friend request to identify at least one second user from a plurality of second users; transmitting the friend request to at least one second user device associated with the identified at least one second user]. If the second user confirms the "friend request," [i.e. receiving a confirmation corresponding to the friend request from the at least one second user device]...). 
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the friend request system of Koolwal with the groups including friends  in Zhao and Meushar. 
Thus, the simple combination of one known element with another producing a predictable result of adding contacts as friends for making private groups renders the claim obvious. 
	
	Zhao, as combined with Meushar and Koolwal, further discloses transmitting the at least one task preset to the at least one second user device;  receiving at least one task preset data associated with the at least one task preset from the at least one second user device; and transmitting the at least one task preset data to the at least one first user device and the at least one second user device7 (see at least [0069] FIG. 3B is an illustration of an exemplary service selection interface 350 enabling user selection of one or more services from a subset of available services [i.e. task presets] for incorporation within a user interface and association with an event. Service selection interface 350 may provide a listing of services 250, by, for example, title or other suitable identifier (e.g., a graphical identifier)).

In respect to claim 3, the combination of Zhao and Meushar disclose the system to facilitate organized scheduling of tasks as claimed in claim 1 (see Id.), Meushar disclosing further comprising: the communication device being further configured for transmitting map data to the at least one first user device associated with the at least one first user, the map data comprising marker data indicating at least one business location associated with at least one business, and the marker data comprising at least one advertisement associated with the at least one business (see at least [0053] If an event is sent by the organizer for both (or each) types of timeframes (business & non-business) service attempts to find a timeslot for an invitee' s default timeframe. All considered dates for auto-scheduling will be from next midnight except for Manual Meeting events. Service will prefer event instances where the average Estimated Time of Arrival (ETA) for all required participants is the shortest within the earliest found week. When service identifies a date instance in a participant's calendar, it calculates the new event's ETA based on the previous event's location (when location is selected from GPS on line services such as Google Maps location). When the service identifies a date instance in a participant's calendar, it recalculates the next event's ETA according to the new event's location (when location is selected from GPS/traffic on line services such as Google Maps location). If the event is not a virtual meeting and no location was selected in GPS/141689.00101/102314064v.l traffic on line services such as Google Maps for this event or the previous one, default ETA is 30 minutes; see further  [0109] According to an embodiment of the invention, the system comprises a virtual billboard. The virtual billboard may include several categories/topics, such as places, attractions and business nearby, career opportunities, lost and found, community news, yard sale, group gathering and the like as schematically illustrated in FIG. 9. The billboard content can be either location based information ( e.g., by GPS or according to scheduled meeting's locations) or non-location based information. For example, through the dedicated application each category may showcase top/selected messages (e.g., 3-5 messages on each category on each screen). Optionally, the messages can be scrolled sideways to provide unlimited ads. In selected mobile devices, there will be an option to tap and see all in order to view all messages in the specific board. Tap on a message will enlarge the message to full screen view); 
	the processing device being further configured for providing one or more options associated with the at least one advertisement (see at least  [0114] In this perspective, the system offers a new kind of
advertisement which will, without any doubt, make the users curious and thus, increase their click probability on the ads. No more need to relate to usual terms from the advertising world such as impressions, clicks, conversions, CTR ( click through rate: the relation between impressions and clicks)...; see further  [0115] ... For example, if a user will choose to click on the business's ad as his meeting venue, that business will appear on the user's invitation and will be shown at all event's attendees' schedule).
	While Meushar discloses interacting with the advertisement, the combined invention of Zhao and Meushar may not explicitly disclose, however analogous art Koolwal discloses the communication device being further configured for receiving a selection of the one or more options from the at least one first user device (see at least [0091] A user may interact with an advertisement in any suitable manner. The user may click or otherwise select the advertisement. By selecting the advertisement, the user may be directed to ( or a browser or other application being used by the user) a page associated with the advertisement. At the page associated with the advertisement, the user may take additional actions, such as purchasing a product or service associated with the advertisement, receiving information associated with the advertisement, or subscribing to a newsletter associated with the advertisement. An advertisement with audio or video may be played by selecting a component of the advertisement (like a "play button"). Alternatively, by selecting the advertisement, social-networking system 160 may execute or modify a particular action of the user); the processing device being further configured for performing, in response to the selection of the one or more options, an operation associated with a selected option (see at least [0092] An advertisement may also include social-networking-system functionality that a user may interact with. As an example and not by way of limitation, an advertisement may enable a user to "like" or otherwise endorse the advertisement by selecting an icon or link associated with endorsement. As another example and not by way of limitation, an advertisement may enable a user to search ( e.g., by executing a query) for content related to the advertiser. Similarly, a user may share the advertisement with another user (e.g., through social-networking system 160) or RSVP (e.g., through social-networking system 160) to an event associated with the advertisement) ; and	
	the communication device being further configured for transmitting operation data generated by the operation to the at least one user device. (see at least  [0092] An advertisement may also include social-networking- system functionality that a user may interact with. As an example and not by way of limitation, an advertisement may enable a user to "like" or otherwise endorse the advertisement by selecting an icon or link associated with endorsement. As another example and not by way of limitation, an advertisement may enable a user to search ( e.g., by executing a query) for content related to the advertiser. Similarly, a user may share the advertisement with another user (e.g., through social-networking system 160) or RSVP (e.g., through social-networking system 160) to an event associated with the advertisement).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the receiving of the interaction operations  of Koolwal with the interaction with the advertisement in Zhao and Meushar. 
Thus, the simple combination of one known element with another producing a predictable result of allowing the advertiser to know when and which advertisement has been interacted with  renders the claim obvious. 
	
In respect to claim 4, the combination of Zhao, Meushar, and Koolwal disclose the system to facilitate organized scheduling of tasks as claimed in claim 3 (see Id.), Koolwal further disclosing wherein the one or more options comprise a share option, a schedule option, and a reminder option (see at least [0092] An advertisement may also include social-networking- system functionality that a user may interact with. As an example and not by way of limitation, an advertisement may enable a user to "like" or otherwise endorse the advertisement by selecting an icon or link associated with endorsement. As another example and not by way of limitation, an advertisement may enable a user to search ( e.g., by executing a query) for content related to the advertiser. Similarly, a user may share the advertisement with another user (e.g., through social-networking system 160) [i.e. a share option] or RSVP (e.g., through social-networking system 160) to an event associated with the advertisement).

In respect to claim 5, the combination of Zhao, Meushar, and Koolwal disclose the system to facilitate organized scheduling of tasks as claimed in claim 4 (see Id.), Koolwal further disclosing wherein the operation data generated by the operation comprises shareable identifiers, schedule details, and reminders (see at least [0092] An advertisement may also include social-networking-system functionality that a user may interact with. As an example and not by way of limitation, an advertisement may enable a user to "like" or otherwise endorse the advertisement by selecting an icon or link associated with endorsement. As another example and not by way of limitation, an advertisement may enable a user to search ( e.g., by executing a query) for content related to the advertiser. Similarly, a user may share the advertisement with another user (e.g., through social-networking system 160) or RSVP [i.e. schedule details] (e.g., through social-networking system 160) to an event associated with the advertisement).

Claims 12 – 15  recite a method performing the same steps as claims 2 – 5, as are rejected using the same rationale. 

Claims 6 – 8 and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. 2012/0102408, hereinafter Zhao), in view of Meushar et al. (U.S. 2016/0275458, hereinafter Meushar), in further view of Patel et al. (U.S. 2007/0214040, hereinafter Patel) in further view of Koolwal et al. (U.S. 2016/0173436, hereinafter Koolwal)

In respect to claim 6, the combination of Zhao and Meushar disclose the system to facilitate organized scheduling of tasks as claimed in claim 1 (see Id.), Meushar disclosing further comprising: the communication device being further configured for receiving location data of the at least one first user device associated with the at least one first user (see at least [0053] If an event is sent by the organizer for both (or each) types of timeframes (business & non-business) service attempts to find a timeslot for an invitee' s default timeframe. All considered dates for auto-scheduling will be from next midnight except for Manual Meeting events. Service will prefer event instances where the average Estimated Time of Arrival (ETA) for all required participants is the shortest within the earliest found week. When service identifies a date instance in a participant's calendar, it calculates the new event's ETA based on the previous event's location (when location is selected from GPS on line services such as Google Maps location). When the service identifies a date instance in a participant's calendar, it recalculates the next event's ETA according to the new event's location (when location is selected from GPS/traffic on line services such as Google Maps location)); the processing device being further configured for: analyzing the location data based on the receiving (see at least [0053] If an event is sent by the organizer for both (or each) types of timeframes (business & non-business) service attempts to find a timeslot for an invitee' s default timeframe. All considered dates for auto-scheduling will be from next midnight except for Manual Meeting events. Service will prefer event instances where the average Estimated Time of Arrival (ETA) for all required participants is the shortest within the earliest found week. When service identifies a date instance in a participant's calendar, it calculates the new event's ETA based on the previous event's location (when location is selected from GPS on line services such as Google Maps location). When the service identifies a date instance in a participant's calendar, it recalculates the next event's ETA according to the new event's location (when location is selected from GPS/traffic on line services such as Google Maps location)). 
	While Meushar discloses location based advertising (see at least [0110]-[0112]), it may not explicitly disclose, however analogous art Patel discloses determining, based on analyzing the location data, a billboard identifier associated with at least one billboard (see at least [0023] Also shown in FIG. 1 is a user of a cellphone 22, who is driving a vehicle (e.g., automobile) 21 along a road 19, and who is passing by a roadside sign/billboard (i.e., advertisement) 20. Advertisement 20 is for a pizza restaurant ("Antonio's Pizza") offering free delivery, which ad also includes a telephone number of the business establishment. One of the functions of server 12 is to compare the current location of the user's cellphone against the location and radius of individual ads 15 stored in database 14. The comparison may be against all ads 15, or versus a selected subset of ads based on the particular terms and conditions agreed to between the user and the service provider) ; and
	retrieving billboard ad data based on determining the billboard identifier, the billboard ad data comprising at least one advertisement associated with at least one business see at least ([0023] Also shown in FIG. 1 is a user of a cellphone 22, who is driving a vehicle (e.g., automobile) 21 along a road 19, and who is passing by a roadside sign/billboard (i.e., advertisement) 20. Advertisement 20 is for a pizza restaurant ("Antonio's Pizza") offering free delivery, which ad also includes a telephone number of the business establishment. One of the functions of server 12 is to compare the current location of the user's cellphone against the location and radius of individual ads 15 stored in database 14. The comparison may be against all ads 15, or versus a selected subset of ads based on the particular terms and conditions agreed to between the user and the service provider) ;
	the communication device being further configured for transmitting the billboard ad data to the at least one first user device (see at least [0025] When the locality comparison results in a positive match, i.e., the user's current location is within the predefined location boundary or radius of an advertisement 20
of a type that the user has consented to receive, the ad details- including the telephone number- are automatically pushed onto cellphone 22 by cellular network service provider 11. Additionally, one or more new soft-key mappings corresponding to ad 20 are programmed or defined onto cellphone 22. In certain embodiments, cellphone 22 may emit an audible signal, tone, vibration, illuminated screen message, etc., alerting the user to the fact that a new ad has just been received); 
	the processing device being further configured for providing one or more options associated with the billboard ad data (see at least [0034] FIG. 5 illustrates a page or user interface window 51 of a user's cellphone 22 according to one embodiment in which a plurality of recently received ads is displayed in the form of a folder. Window 52 basically lists a recent history of advertisements that have been pushed onto cellphone 22, with the most recent ad being shown at the top of the list. In this example, a user may use a keypad input device 55 to scroll down the list of received ads. When a desired ad is highlighted, the user may then elect to view details of the advertisement, or directly call the phone number displayed, by pressing soft-key buttons 52 or 54, respectively. Alternatively, the user may press soft-key button 53 to go back to
a previous window or menu page of display 51).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the billboard advertisement information based on the location of the user relative to the billboard of Patel with the location based advertisements in Zhao and Meushar. 
Thus, the simple combination of one known element with another producing a predictable result of providing location based advertisements based on a user’s location in respect to a billboard  renders the claim obvious. 
	
	While Meushar discloses interacting with the advertisement, the combined invention of Zhao, Meushar, and Patel may not explicitly disclose, however analogous art Koolwal discloses the communication device being further configured for receiving a selection of the one or more options from the at least one first user device (see at least [0091] A user may interact with an advertisement in any suitable manner. The user may click or otherwise select the advertisement. By selecting the advertisement, the user may be directed to ( or a browser or other application being used by the user) a page associated with the advertisement. At the page associated with the advertisement, the user may take additional actions, such as purchasing a product or service associated with the advertisement, receiving information associated with the advertisement, or subscribing to a newsletter associated with the advertisement. An advertisement with audio or video may be played by selecting a component of the advertisement (like a "play button"). Alternatively, by selecting the advertisement, social-networking system 160 may execute or modify a particular action of the user); 
	the processing device being further configured for performing, in response to the selection of the one or more options, an operation associated with a selected option (see at least [0092] An advertisement may also include social-networking-system functionality that a user may interact with. As an example and not by way of limitation, an advertisement may enable a user to "like" or otherwise endorse the advertisement by selecting an icon or link associated with endorsement. As another example and not by way of limitation, an advertisement may enable a user to search ( e.g., by executing a query) for content related to the advertiser. Similarly, a user may share the advertisement with another user (e.g., through social-networking system 160) or RSVP (e.g., through social-networking system 160) to an event associated with the advertisement); and 
	the communication device being further configured for transmitting operation data generated by the operation to the at least one first user device (see at least [0092] An advertisement may also include social-networking-system functionality that a user may interact with. As an example and not by way of limitation, an advertisement may enable a user to "like" or otherwise endorse the advertisement by selecting an icon or link associated with endorsement. As another example and not by way of limitation, an advertisement may enable a user to search ( e.g., by executing a query) for content related to the advertiser. Similarly, a user may share the advertisement with another user (e.g., through social-networking system 160) or RSVP [i.e. operation data] (e.g., through social-networking system 160) to an event associated with the advertisement).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the receiving of the interaction operations  of Koolwal with the interaction with the advertisement in Zhao, Meushar, and Patel. 
Thus, the simple combination of one known element with another producing a predictable result of allowing the advertiser to know when and which advertisement has been interacted with  renders the claim obvious. 

In respect to claim 7, the combined invention of Zhao, Meushar, Patel, and Koolwal disclose the system to facilitate organized scheduling of tasks as claimed in claim 6 (see Id.), Patel further disclosing wherein the billboard identifier is determined based on proximity of the at least one first user device from the at least one billboard  (see at least [0023] Also shown in FIG. 1 is a user of a cellphone 22, who is driving a vehicle (e.g., automobile) 21 along a road 19, and who is passing by a roadside sign/billboard (i.e., advertisement) 20. Advertisement 20 is for a pizza restaurant ("Antonio's Pizza") offering free delivery, which ad also includes a telephone number of the business establishment. One of the functions of server 12 is to compare the current location of the user's cellphone against the location and radius of individual ads 15 stored in database 14. The comparison may be against all ads 15, or versus a selected subset of ads based on the particular terms and conditions agreed to between the user and the service provider; see further [0025] When the locality comparison results in a positive match, i.e., the user's current location is within the predefined location boundary or radius of an advertisement 20 of a type that the user has consented to receive, the ad details- including the telephone number- are automatically pushed onto cellphone 22 by cellular network service provider 11. Additionally, one or more new soft-key mappings corresponding to ad 20 are programmed or defined onto cellphone 22. In certain embodiments, cellphone 22 may emit an audible signal, tone, vibration, illuminated screen message, etc., alerting the user to the fact that a new ad has just been received).

In respect to claim 8,  the combined invention of Zhao, Meushar, Patel, and Koolwal disclose the system to facilitate organized scheduling of tasks as claimed in claim 7 (see Id.), Koolwal further disclosing wherein the one or more options comprise a share option, a schedule option, and a reminder option, and the operation data generated by the operation comprises shareable identifiers, schedule details, and reminders (see at least [0092] An advertisement may also include social-networking-system functionality that a user may interact with. As an example and not by way of limitation, an advertisement may enable a user to "like" or otherwise endorse the advertisement by selecting an icon or link associated with endorsement. As another example and not by way of limitation, an advertisement may enable a user to search ( e.g., by executing a query) for content related to the advertiser. Similarly, a user may share the advertisement with another user (e.g., through social-networking system 160) or RSVP  (e.g., through social-networking system 160) to an event associated with the advertisement).

Claims 16 – 18 recite a method performing the same steps as claims 6 – 8, as are rejected using the same rationale. 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. 2012/0102408, hereinafter Zhao), in view of Meushar et al. (U.S. 2016/0275458, hereinafter Meushar), in further view of Koolwal et al. (U.S. 2016/0173436, hereinafter Koolwal) in further view of Hammond et al. (U.S. 2012/0209749, hereinafter Hammond).

In respect to claim 9. The system to facilitate organized scheduling of tasks as claimed in claim 1, further comprising:
	the communication device being further configured for: receiving a location from the at least one first user device;  transmitting map data to the at least one first user device associated with at least one first user based on the location (see at least [0053] If an event is sent by the organizer for both (or each) types of timeframes (business & non-business) service attempts to find a timeslot for an invitee' s default timeframe. All considered dates for auto-scheduling will be from next midnight except for Manual Meeting events. Service will prefer event instances where the average Estimated Time of Arrival (ETA) for all required participants is the shortest within the earliest found week. When service identifies a date instance in a participant's calendar, it calculates the new event's ETA based on the previous event's location (when location is selected from GPS on line services such as Google Maps location). When the service identifies a date instance in a participant's calendar, it recalculates the next event's ETA according to the new event's location (when location is selected from GPS/traffic on line services such as Google Maps location). If the event is not a virtual meeting and no location was selected in GPS/141689.00101/102314064v.l traffic on line services such as Google Maps for this event or the previous one, default ETA is 30 minutes; see further [0109] According to an embodiment of the invention, the system comprises a virtual billboard. The virtual billboard may include several categories/topics, such as places, attractions and business nearby, career opportunities, lost and found, community news, yard sale, group gathering and the like as schematically illustrated in FIG. 9. The billboard content can be either location based information ( e.g., by GPS or according to scheduled meeting's locations) or non-location based information. For example, through the dedicated application each category may showcase top/selected messages (e.g., 3-5 messages on each category on each screen). Optionally, the messages can be scrolled sideways to provide unlimited ads. In selected mobile devices, there will be an option to tap and see all in order to view all messages in the specific board. Tap on a message will enlarge the message to full screen view); and receiving a selection of the at least one business from the at least one first user device (see at least  [0114] In this perspective, the system offers a new kind of advertisement which will, without any doubt, make the users curious and thus, increase their click probability on the ads. No more need to relate to usual terms from the advertising world such as impressions, clicks, conversions, CTR ( click through rate: the relation between impressions and clicks)...; see further  [0115] ... For example, if a user will choose to click on the business's ad as his meeting venue, that business will appear on the user's invitation and will be shown at all event's attendees' schedule). 
	Zhao and  Meushar may not explicitly disclose, however analogous art Koolwal discloses the processing device being further configured for retrieving an advertising form corresponding to the selected business based on the selection, the advertising form being associated with a selected business for acquiring information from the at least one first user; the communication device being further configured for: transmitting the advertising form to the at least one first user device; receiving a completed advertising form from the at least one first user device (see at least [0090] In particular embodiments, an advertisement may be requested for display within social-networking-system webpages, third-party webpages, or other pages. An advertisement may be displayed in a dedicated portion of a page, such as in a banner area at the top of the page, in a column at the side of the page, in a GUI of the page, in a pop-up window, in a drop-down menu, in an input field of the page, over the top of content of the page, or elsewhere with respect to the page. In addition or as an alternative, an advertisement may be displayed within an application. An advertisement may be displayed within dedicated pages, requiring the user to interact with or watch the advertisement before the user may access a page or utilize an application. The user may, for example view the advertisement through a web browser. [0091] A user may interact with an advertisement in any suitable manner. The user may click or otherwise select the advertisement. By selecting the advertisement, the user may be directed to ( or a browser or other application being used by the user) a page associated with the advertisement. At the page associated with the advertisement, the user may take additional actions, such as purchasing a product or service associated with the advertisement, receiving information associated with the advertisement, or subscribing to a newsletter associated with the advertisement. An advertisement with audio or video may be played by selecting a component of the advertisement (like a "play button"). Alternatively, by selecting the advertisement, social-networking system 160 may execute or modify a particular action of the user. [0092] An advertisement may also include social-networking- system functionality that a user may interact with. As an example and not by way of limitation, an advertisement may enable a user to "like" or otherwise endorse the advertisement by selecting an icon or link associated with endorsement. As another example and not by way of limitation, an advertisement may enable a user to search ( e.g., by executing a query) for content related to the advertiser. Similarly, a user may share the advertisement with another user (e.g., through social-networking system 160) or RSVP (e.g., through social-networking system 160) to an event associated with the advertisement. In addition or as an alternative, an advertisement may include social-networking-system context directed
to the user. As an example and not by way of limitation, an advertisement may display information about a friend of the user within social-networking system 160 who has taken an action associated with the subject matter of the advertisement). 
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the receiving of the interaction operations  of Koolwal with the interaction with the advertisement in Zhao and Meushar. 
Thus, the simple combination of one known element with another producing a predictable result of allowing the advertiser to know when and which advertisement has been interacted with  renders the claim obvious. 
	Zhao, Meushar, and Koolwal may not explicitly disclose, however analogous art Hammond discloses the processing device being further configured for processing at least one data information entry from the completed advertising form for generating a quick response (QR) code; the communication device being further configured for: 	transmitting the QR code to the at least one first user device; and  receiving a QR response associated with the QR code from the at least one user device (see at least [0054] In some implementations, pre-designed QR codes associated with authenticated with pre-authenticated merchants may be provided to the user device. For example, a user may be browsing an online website on the user's device. The user device may make a HTTP(S) GET request for a webpage from a web server. In some implementations, the web server may, in response to the user device's request for a webpage, generate a query for advertisements to display on the webpage. For example, the web server may search a database, or provide a request to an ad network server (e.g., Akamai) to provide advertisements for embedding into the webpage. In some implementations, the ad network server may utilize keywords, metadata, etc. obtained from the web server (e.g., keywords or metadata associated with the webpage, user profile information, user ID, user browsing history from a cookie stored on the user device, etc.). The ad network may utilize the keywords to generate a query of database(s) for advertisements associated with the keywords, and may obtain advertisements to provide. In some implementations, the ad network server may provide information (e.g., via an API call) on such advertisements (e.g., merchant name, merchant ID, product name, product pricing information, related offers, etc.) to a pay network server. The pay network server may generate a QR code based on the information provide by the ad network server, such that a user device may snap the QR code to initiate a purchase transaction for the goods and/or services associated with the QR code (e.g., as provided by the ad network server to the pay network server). The ad network server may provide the QR as part of the advertisement to the web server, which may in turn embed the advertisement including the QR code into the webpage before providing it to the user device. In alternate implementations, the ad network server/web server may transmit a URL or other identifier of the QR code (ultimately) to the user device, and the user device may make a call (e.g., a HTTP(S) GET request) using the URL of the QR code (e.g., hosted on the pay network server) to obtain the QR code and display it for the user.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the QR code representing the advertisement of Hammond with the location based advertisements in Zhao and Meushar and Koolwal. 
Thus, the simple combination of one known element with / for another producing a predictable result of using a QR code to initiate a purchase transaction for the goods and/or services associated with the QR code (Hammond [0054]  renders the claim obvious. 
		
	Zhao, as combined with Meushar, Koolwal  and Hammond, discloses  the processing device being further configured for generating a QR alert based on the QR response; and the communication device being further configured for transmitting the QR alert to the at least one first user device (see at least [0060] ... For example, a user may be enabled to configure reminders to be received and associated with event 102. Such reminders may include links and/or other references to services which have been associated with event 102). 

Claim 19 recites a method performing the same steps as claim 9, as is rejected using the same rationale. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. 2012/0102408, hereinafter Zhao), in view of Meushar et al. (U.S. 2016/0275458, hereinafter Meushar), in further view of Koolwal et al. (U.S. 2016/0173436, hereinafter Koolwal) in further view of Hammond et al. (U.S. 2012/0209749, hereinafter Hammond), in further view of Jiao et al. (U.S. 2014/0316937, hereinafter Jiao). 

In respect to claim 10, the combined invention Zhao, Meushar, Koolwal, and Hammond disclose the system to facilitate organized scheduling of tasks as claimed in claim 9 (see Id), and while Meushar discloses any other booking and prepayment services if needed, e.g., as shown by the third party services 5 in FIG. 1. For example, this can be obtained by using and cooperating with local/global matching search engines and PayPal/credit cards payment service via a secure payment channel (see at least [0072]), Zhao, Meushar, Koolwal, and Hammond may not explicitly disclose, analogous art Jiao discloses further comprising: the communication device being further configured for:  receiving a gift purchase request from the at least one first user device; transmitting the gift purchase request to at least one business device associated with the at least one business; and  receiving an approval corresponding to the gift purchase request from the at least one business device the processing device being further configured for generating a gift QR code based on the approval; the communication device being further configured for transmitting the gift QR code to at least one second user device associated with at least one second user, the at least one second user being a gift recipient; and the storage device being configured for storing the gift QR code (see at least [0075] The invention is described as follows: FIG. 1 shows a block diagram of the present invention. The gift giver 100 accesses the gift giving mobile application from the gift giver's portable electronic device. The gift giver integrates contacts from various social networks including from the gift giver's phone book, social network websites such as Facebook, Twitter, Instagram, Foursquare, or email contacts. [0076] The gift giver selects a Gift Character from the Gift Keyboard. In one embodiment, the first time the gift giver makes a purchase, the gift giver will input credit card information into the mobile application. The inputted credit card information will be stored on the smartphone and passed through 110, the Prezto servers. The Prezto servers will pass the credit card information through 120, a payment gateway, and in some embodiments may be through Au th.net, Pay Flo Pro or other payment gateway options. The payment gateway, 120, passes payment and purchase information to a payment provider, 130, to authorize the purchase, and in some embodiments will include payment providers such as Visa, Mastercard, or American Express. If the transaction gets approval from the payment provider, 130, the Prezto Servers, 110 will charge the gift giver's credit card for the specific Gift Character, which the gift giver has chosen [0077] The Prezto Servers, 110, will then deliver the Gift Character containing a code to store monetary value or activate monetary payout to merchants, and in some embodiments may be include a bar code, QR code, RFID, NCR, or sound signature to the gift recipient's portable electronic device, 140... The Prezto Servers, 160, will, in one embodiment, generate a notification to pay out amount to merchant through a payment provider such as Dwolla. The Prezto Servers will activate the Prezto Dwolla account, 170, to send money instantly into the Merchant's payment provider accow1t or merchant Dwolla account, 180, completing the pay out process between Prezto and the Merchant, and reconciling the gift recipient's redemption of the gift. FIG 1a explains the technology in a similar way).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the gift purchase and delivery to other users of Jiao with the third party services  in Zhao, Meushar, Koolwal, and Hammond. 
Thus, the simple combination of one known element with another producing a predictable result of purchasing gifts from third party services renders the claim obvious. 
	
Claim 20 recites a method performing the same steps as claim 10, as is rejected using the same rationale. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        






	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(a)(2) II. C. and III. B. and C. 
        2 See MPEP 2106.05(a) II. i. and MPEP 2106.05(g) Mere Data Gathering.
        3 See MPEP 2106.05(a) II. i.
        4 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        5 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015). 
        
        
        6 See, e.g. Leapfrog Ent., Inc. v. Fisher-Price, Inc., 82 USPQ2d 1687 (Fed. Cir. 2007)	" (“[a]ccommodating a prior art mechanical device that accomplishes [a desired] goal to modern electronics would have been reasonably obvious to one of ordinary skill in designing children's learning devices”) “uniquely challenging or difficult for one of ordinary skill in the art” or “represented an unobvious step over the prior art.” Id. (citing KSR, 127 S.Ct. at 1740-41, 82 USPQ2d at 1396)."; In re Venner, 120 USPQ 192 (CCPA 1958)”, In re Rundell, 9 USPQ 220 (CCPA 1931), holding that: If a new combination of old elements is to be patentable, the elements must cooperate in such manner as to produce a new, unobvious, and unexpected result. It must amount to an invention. It is not 'invention' to broadly provide a mechanical or automatic means to replace manual activity which has accomplished the same result; see further Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007). 
        
        
        7 As best interpreted in light of the 112(b) rejection.